PER CURIAM.
Whereas the judgment of this court was entered on the 31st day of October, 1960 (123 So.2d 752) reversing the judgment and conviction of the Criminal Court of Record for Dade County, with directions to discharge the appellant in the above styled cause; and
Whereas, on review of this court’s judgment by petition for certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 10, 1962, 136 So.2d 633, quashed a portion of this court’s judgment; and
Whereas, by mandate of the Supreme Court of Florida dated January 26, 1962, now lodged in this court, the cause was remanded with directions that the decision of this court be revised to conform to the views expressed in the judgment and opinion of the Supreme Court of Florida;
NOW, THEREFORE, it is Ordered that the mandate of this court issued in this cause on November 18, 1960, is withdrawn; the judgment and decision of this court, filed in this cause bn October 31, I960, insofar as it is im conflict with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida, dated January 10, 1962, aforesaid, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated as aforesaid, is adhered to; costs allowed shall be taxed in the Criminal Court of Record for Dade County (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).